Citation Nr: 1725304	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-14 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to an initial, compensable rating for bilateral hearing loss.

5.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to July 14, 2015.

6.  Entitlement to an increased initial rating for left knee degenerative arthritis, status post surgery, with scars, rated as 10 percent disabling prior to July 14, 2015, and as 30 percent disabling from July 14, 2015.

7.  Entitlement to an initial, compensable rating for right knee arthritis.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California. 

During the course of the Veteran's appeal, the RO assigned a 100 percent rating for PTSD, effective July 14, 2015, and a 30 percent rating for left knee degenerative arthritis, status post surgery, with scars, also effective July 14, 2015.  The Board has accordingly characterized the matters as noted on the title page.


FINDING OF FACT

In a March 2017 written correspondence, the Veteran withdrew from appeal the issues of entitlement to service connection for hypertension and erectile dysfunction, entitlement to increased ratings for PTSD, tinnitus, bilateral hearing loss, right knee arthritis, and left knee arthritis, and entitlement to a TDIU.

CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for erectile dysfunction have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an initial, compensable rating for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an initial rating in excess of 70 percent for PTSD, prior to July 14, 2015, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased initial rating for left knee degenerative arthritis, status post surgery, with scars, rated as 10 percent disabling prior to July 14, 2015, and as 30 percent disabling from July 14, 2015 have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

7.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an initial, compensable rating for right knee arthritis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

8.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In March 2017, the Veteran submitted a written statement indicating that he was satisfied with his current level of compensation, and that he wished to withdraw his appeal as to any remaining issues.

As the Veteran has withdrawn the matter of entitlement to service connection for hypertension and erectile dysfunction, entitlement to increased ratings for PTSD, tinnitus, bilateral hearing loss, right knee arthritis, and left knee arthritis, and entitlement to a TDIU, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they are dismissed.


ORDER

The appeal as to the matter of entitlement to service connection for hypertension is dismissed.

The appeal as to the matter of entitlement to service connection for erectile dysfunction is dismissed.

The appeal as to the matter of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

The appeal as to the matter of entitlement to an initial, compensable rating for bilateral hearing loss is dismissed.

The appeal as to the matter of entitlement to an initial rating in excess of 70 percent for PTSD, prior to July 14, 2015, is dismissed.

The appeal as to the matter of entitlement to an increased initial rating for left knee degenerative arthritis, status post surgery, with scars, rated as 10 percent disabling prior to July 14, 2015, and as 30 percent disabling from July 14, 2015, is dismissed.

The appeal as to the matter of entitlement to an initial, compensable rating for right knee arthritis is dismissed.

The appeal as to the matter of entitlement to a TDIU is dismissed.  




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


